Exhibit 10.1

THE ANNTAYLOR STORES CORPORATION

2003 EQUITY INCENTIVE PLAN, AS AMENDED

1. Purpose.

This 2003 Equity Incentive Plan (the “Plan”) is intended to encourage stock
ownership by employees of AnnTaylor Stores Corporation (the “Corporation”), its
divisions and Subsidiary Corporations, so that they may acquire or increase
their proprietary interest in the Corporation, and to encourage such employees
to remain in the employ of the Corporation, its divisions and Subsidiary
Corporations, and to put forth maximum efforts for the success of the business.
The Plan is also intended to encourage Directors of the Corporation who are not
employees or officers of the Corporation or its Subsidiary Corporations
(“Eligible Directors”) to acquire or increase their proprietary interest in the
Corporation and to further promote and strengthen the interest of such Eligible
Directors in the development and financial success of the Corporation and to
assist the Corporation in attracting and retaining highly qualified Directors.

2. Definitions.

As used in this Plan, the following words and phrases shall have the meanings
indicated:

 

  (a) “CAUSE” used in connection with the termination of employment or service
of a Grantee, shall, unless otherwise determined by the Committee, mean a
termination of employment or service of the Grantee by the Corporation or a
division or Subsidiary Corporation due to (i) the Grantee’s failure to render
services in accordance with the terms of such Grantee’s employment or service,
which failure amounts to a material neglect of such Grantee’s duties, (ii) the
commission by the Grantee of an act of fraud, misappropriation (including,
without limitation, the unauthorized disclosure of confidential or proprietary
information) or embezzlement, or (iii) a conviction of or guilty plea or
confession to any felony.

 

  (b) “CODE” shall mean the Internal Revenue Code of 1986, as amended.

 

  (c) “COMMON STOCK” shall mean shares of the Corporation’s Common Stock, par
value $.0068 per share.

 

  (d) “DISABILITY” shall mean a Grantee’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than twelve (12) months.

 

  (e) “EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended.

 

  (f) “EXECUTIVE OFFICER” shall mean an officer of the Corporation who is an
“executive officer” within the meaning of Rule 3b-7 under the Exchange Act.

 

  (g) “FAIR MARKET VALUE” per share as of a particular date shall mean (i) the
closing sales price per share of Common Stock as reported on the New York Stock
Exchange (or if the shares of Common Stock are not then traded on such exchange,
on the principal national securities exchange on which they are then traded) for
the last preceding date on which there was a sale of such Common Stock on such
exchange, or (ii) if the shares of Common Stock are not then traded on a
national securities exchange but are traded on an over-the-counter market, the
average of the closing bid and asked prices for the shares of Common Stock in
such over-the-counter market for the last preceding date on which there was a
sale of such Common Stock in such market, or (iii) if the shares of Common Stock
are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Committee (as defined in Section 3
hereof) in its discretion may determine.

 

  (h) “GRANTEE” shall mean a person to whom an Option, Stock Appreciation Right,
Restricted Stock Award or Restricted Unit Award has been granted.

 

1



--------------------------------------------------------------------------------

  (i) “INCENTIVE STOCK OPTION” shall mean an Option that is intended to be an
“incentive stock option” within the meaning of Section 422 of the Code.

 

  (j) “NONSTATUTORY STOCK OPTION” shall mean an Option that is not intended to
be an Incentive Stock Option.

 

  (k) “OPTION” shall mean the right, granted to a Grantee pursuant to Section 6,
to purchase a specified number of shares of Common Stock, on the terms and
subject to the restrictions set forth in this Plan and by the Committee upon the
grant of the Option to the Grantee.

 

  (l) “PERFORMANCE GOAL” shall mean the specific objectives that may be
established by the Committee, from time to time, with respect to an award
granted under the Plan, which objectives may be based on one or more of the
following, determined in accordance with generally accepted accounting
principles, as applicable: revenue; net or gross comparable store sales; net
income; gross margin; operating profit (corporate and/or divisional); earnings
before all or any of interest, taxes, depreciation and/or amortization; cash
flow; working capital; return on equity, assets, cash or cash equivalents on
balance sheet, capital or investment; market share; sales (net or gross)
measured by store, product line, territory, operating or business unit,
customers, or other category; earnings or book value per share of Common Stock;
earnings from continuing operations; net worth; turnover or shrinkage in
inventory; levels of expense, cost or liability by store, product line,
territory, operating or business unit or other category; appreciation in the
price of Common Stock; total shareholder return (stock price appreciation plus
dividends); implementation of critical projects or processes consisting of one
or more objectives based on meeting specified market penetration, geographical
business expansion, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation, information technology, and
goals relating to acquisitions, divestitures, joint ventures and similar
transactions and budget comparisons; and personal professional objectives,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions, the development of long term
business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions. Where
applicable, the Performance Goal may be expressed in terms of attaining a
specified level of the selected criterion or the attainment of a percentage
increase or decrease in the selected criterion, or may be applied to the
performance of the Corporation relative to a market index, a group of other
companies or a combination thereof, all as determined by the Committee.
Performance Goals may relate to the performance of a store, business unit,
product line, division, territory, or the Corporation or a combination thereof.

 

  (m) “RESTRICTED SHARE” shall mean a share of Common Stock, awarded to a
Grantee pursuant to Section 7, that is subject to the terms and restrictions set
forth in this Plan and by the Committee upon the award of the Restricted Share
to the Grantee.

 

  (n) “RESTRICTED UNIT” shall mean the right, awarded to a Grantee pursuant to
Section 7, to receive a share of Common Stock or an amount in cash equal to the
Fair Market Value of one share of Common Stock, on the terms and subject to the
restrictions set forth in this Plan and by the Committee upon the award of the
Restricted Unit to the Grantee.

 

  (o) “RETIREMENT” shall mean a Grantee’s voluntary termination of employment
with the Corporation and its Subsidiary Corporations after age 65 with at least
5 years of service with the Corporation or its Subsidiary Corporations.

 

  (p) “STOCK APPRECIATION RIGHT” (or “SAR”) shall mean the right granted to a
Grantee, pursuant to Section 6, to receive shares of Common Stock or cash upon
exercise of a specified number of shares of Common Stock, on the terms and
subject to the restrictions set forth in this Plan and by the Committee upon the
grant of the SAR to the Grantee.

 

  (q) “SUBSIDIARY CORPORATION” shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the employer
corporation if, at the time of granting an Option, SAR, Restricted Stock Award
or Restricted Unit Award, each of the corporations other than the

 

2



--------------------------------------------------------------------------------

  last corporation in the unbroken chain owns stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in such chain.

3. Administration.

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Corporation (the “Board”). The Committee shall
consist solely of two or more members of the Board, each of whom shall be an
“outside director” within the meaning of Section 162(m) of the Code, a
“nonemployee director” within the meaning of Rule 16b-3, as from time to time
amended, promulgated under Section 16 of the Exchange Act, and an “independent
director” within the meaning of the New York Stock Exchange Listed Company
Manual.

The Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Options and SARs and to
make awards of Restricted Shares and Restricted Units (“Restricted Stock Awards”
and “Restricted Unit Awards,” respectively, and sometimes collectively with the
grant of Options and SARs, “Grants”); to determine the purchase price of the
shares of Common Stock covered by each Option (the “Option Price”); to determine
the exercise price of the shares of Common Stock covered by each SAR (the “SAR
Exercise Price”); to determine the persons to whom, and the time or times at
which, Options, SARs, Restricted Stock Awards and Restricted Unit Awards shall
be granted; to determine the number of shares to be covered by each Option and
SAR and to determine the number of Restricted Shares and Restricted Units to be
covered by each Restricted Stock Award and Restricted Unit Award; to interpret
the Plan; to prescribe, amend and rescind rules and regulations relating to the
Plan; to determine the terms and provisions of the agreements (which need not be
identical) entered into in connection with grants of Options and SARs (“Option
Agreements” and “SAR Agreements”) and Restricted Stock Awards and Restricted
Unit Awards (“Restricted Award Agreements”); and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
Notwithstanding the foregoing (but subject to the provisions of Section 6(k)),
the Committee shall not have the authority to reduce the exercise price for any
Option or SAR by repricing or replacing such Option or SAR unless the
Corporation shall have obtained the prior consent of its stockholders.

The determinations of the Committee shall be binding and conclusive on all
parties. The Committee may delegate to one or more of its members or to one or
more agents such administrative duties as it may deem advisable, and the
Committee or any person to whom it has delegated duties as aforesaid may employ
one or more persons to render advice with respect to any responsibility the
Committee or such person may have under the Plan. The Committee shall have the
authority in its discretion to delegate to specified officers of the Corporation
the power to make Grants, including, without limitation, to determine the terms
of such Grants, and the power to extend the exercisability of Options and SARs
pursuant to Section 6(g) or 6(h) hereof, in each case consistent with the terms
of this Plan (but only to the extent permissible under Section 409A of the Code,
hereinafter, “Section 409A” and the provisions of Section 157 of the Delaware
General Corporations Law) and subject to such restrictions, if any, as the
Committee may specify when making such delegation; provided that the delegates
shall not have authority to make Grants to, or extend the exercisability of
Options and SARs held by, such delegates or any Executive Officer.

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Grant made
hereunder.

4. Eligibility.

Options, SARs, Restricted Stock Awards and Restricted Unit Awards may be granted
to employees (including, without limitation, officers who are employees) of the
Corporation or its present or future divisions and Subsidiary Corporations, and
to Eligible Directors. In determining the persons to whom Options, SARs,

 

3



--------------------------------------------------------------------------------

Restricted Stock Awards and Restricted Unit Awards shall be granted and the
number of shares to be covered by each Option and SAR and the number of
Restricted Shares and Restricted Units to be covered by each Restricted Stock
Award and Restricted Unit Award, the Committee shall take into account the
duties of the respective persons, their present and potential contributions to
the success of the Corporation and such other factors as the Committee shall
deem relevant in connection with accomplishing the purpose of the Plan. A person
to whom an Option has been granted hereunder is sometimes referred to herein as
an “Optionee.”

A Grantee shall be eligible to receive more than one Grant during the term of
the Plan, but only on the terms and subject to the restrictions hereinafter set
forth.

5. Stock.

The shares of Common Stock available to be delivered upon issuance or settlement
of Options, SARs, Restricted Share and Restricted Unit awards hereunder may, in
whole or in part, be authorized but unissued shares or shares that shall have
been or may be reacquired by the Corporation. The aggregate number of shares of
Common Stock as to which Options, SARs, Restricted Shares and Restricted Units
may be granted from time to time under this Plan (each such grant, a “Grant”)
shall not exceed 11,750,000, of which no more than an aggregate of 5,760,000
shares may be used for Grants of Restricted Shares and Restricted Units, subject
to approval by the shareholders of the Corporation of an increase in the number
of shares authorized to be issued under the Plan at the Corporation’s regular
annual meeting of shareholders in 2010, it being understood that awards may be
made pursuant to the Plan contingent on such approval being subsequently
attained. Under the Plan, no single employee may be granted Options and SARs in
the aggregate covering more than 800,000 shares of Common Stock or Restricted
Stock and Restricted Unit Awards (constituting performance based compensation
within the meaning of Section 162(m) of the Code) covering more than 400,000
shares of Common Stock during any fiscal year of the Corporation. The
limitations set forth in this Section 5 shall be subject to adjustment as
provided in Section 6(k) or 7(f) hereof, as applicable.

If any shares subject to an Option, SAR, Restricted Share or Restricted Unit
award are forfeited, canceled, exchanged or surrendered or if a Grant otherwise
terminates or expires without a distribution to the Grantee in respect of all or
a portion of the shares subject to the Grant, the shares of Common Stock with
respect to such Grant shall, to the extent of any such forfeiture, cancellation,
exchange, surrender, termination or expiration, again be available for Grants
under the Plan. In connection with the exercise of a SAR (whether settled in
cash or in shares of Common Stock) the excess of the number of shares of Common
Stock with respect to which the SAR is exercised over the number of shares of
Common Stock actually delivered to the Grantee (or in the case of a cash
settlement, the number of shares equivalent in value to the cash delivered) in
connection with such exercise shall again be available for Grants under the
Plan. If any Restricted Units are forfeited, canceled, exchanged or surrendered
or if a Restricted Unit Award otherwise terminates or expires without any
payment being required to be made with respect to any of the Restricted Units
subject thereto, then such Restricted Units (and, if applicable, the Common
Stock subject thereto) shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, termination or expiration, again be available
for Grants under the Plan. Notwithstanding the foregoing, the shares of Common
Stock available for Grants under the Plan shall be reduced by the following:
(i) shares tendered in payment of the exercise price of an award and (ii) shares
tendered or withheld in respect of tax withholding obligations.

6. Terms and Conditions of Options and Stock Appreciation Rights.

Each Option and SAR granted pursuant to the Plan shall be evidenced by a written
Option Agreement or SAR Agreement (as applicable) between the Corporation and
the Grantee, which agreement shall comply with and be subject to the following
terms and conditions (and with such other terms and conditions not inconsistent
with the terms of this Plan as the Committee, in its discretion, shall
establish):

 

  (a) NUMBER OF SHARES. Each Option Agreement and SAR Agreement shall state the
number of shares of Common Stock to which the Option or SAR (as applicable)
relates. The number of shares subject to any Option and SAR shall be subject to
adjustment as provided in Section 6(k) hereof.

 

4



--------------------------------------------------------------------------------

  (b) TYPE OF OPTION. Each Option Agreement shall specifically state whether the
Option is intended to be an Incentive Stock Option.

 

  (c) OPTION PRICE; SAR EXERCISE PRICE. Each Option Agreement and SAR Agreement
shall state the Option Price or SAR Exercise Price (as applicable), which shall
be not less than one hundred percent (100%) of the Fair Market Value of the
shares of Common Stock of the Corporation on the date of grant of the Option or
SAR (as applicable); provided, however, a SAR granted in tandem with, but
subsequent to, the Option may have a SAR Exercise Price not less than the Option
Price of such Option (subject to the requirements of Section 409A of the Code).
The Option Price and SAR Exercise Price shall be subject to adjustment as
provided in Section 6(k) hereof. The date on which the Committee adopts a
resolution expressly granting an Option or SAR shall be considered the day on
which such Option or SAR is granted, unless such resolution expressly provides
for a specific later date.

 

  (d) MEDIUM AND TIME OF PAYMENT OF OPTION PRICE. The Option Price shall be paid
in full, at the time of exercise, (i) in cash, (ii) in shares of Common Stock
having a Fair Market Value equal to such Option Price, (iii) in a combination of
cash and shares, or (iv) in the sole discretion of the Committee, through a
cashless exercise procedure involving a broker; provided, however, that such
method and time for payment shall be permitted by and be in compliance with
applicable law.

 

  (e) TERM AND EXERCISE OF OPTIONS AND SARS. Except as provided in Section 6(k)
hereof or unless otherwise determined by the Committee (but subject to
Section 9), the shares covered by an Option or SAR shall become exercisable over
such period, in cumulative installments or otherwise, or upon the satisfaction
of such Performance Goals or other conditions, as the Committee shall determine;
provided, however, that, subject to Section 9, the Committee shall have the
authority to accelerate the exercisability of all or any portion of any
outstanding Option or SAR at such time and under such circumstances as it, in
its sole discretion, deems appropriate, and provided further, however, that such
exercise period shall not (i) be earlier than one year from the date of grant of
such Option or SAR (subject to Section 6(k)(2)), and (ii) exceed 10 years from
the date of grant of such Option or SAR. The exercise period shall be subject to
earlier termination as provided in Sections 6(g) and 6(h) hereof. An Option or
SAR may be exercised, as to any or all full shares of Common Stock as to which
the Option or SAR has become exercisable, by giving written notice of such
exercise to the Secretary of the Corporation; provided, however, that an Option
or SAR may not be exercised at any one time as to fewer than 100 shares (or such
number of shares as to which the Option or SAR is then exercisable if such
number of shares is less than 100).

 

  (f) OTHER CONDITIONS APPLICABLE TO SARS. A SAR may be granted in tandem with
all or part of an Option (in which case the exercise of the Option or SAR, as
applicable, will reduce the number of shares remaining for exercise under the
SAR or Option, as applicable) or at any subsequent time during the term of such
Option, or without regard to any Option. Upon the exercise of a SAR, the Grantee
shall have the right to receive for each share for which the SAR is exercised
the excess of (i) the Fair Market Value of one share of Common Stock on the date
of exercise (or such amount less than such Fair Market Value as the Committee
shall so determine at the time of grant) over (ii) the SAR Exercise Price. The
Committee shall determine in its sole discretion and at the time of grant
whether payment on exercise of an SAR shall be made in shares, cash, other
property, or any combination thereof.

 

  (g) TERMINATION. Except as provided in this Section 6(g) and in Section 6(h)
hereof (and except as otherwise provided in the applicable award agreement), an
Option or SAR may not be exercised unless the Grantee is then in the employ or
service of the Corporation or one of its divisions or Subsidiary Corporations,
and unless the Grantee has remained continuously so employed or in service since
the date of grant of the Option or SAR. In the event that the employment or
service of a Grantee shall terminate or cease other than by reason of death,
Disability, Retirement or a termination by the Company for Cause, all Options
and SARs theretofore granted to such Grantee that are exercisable at the time of
such termination may, to the extent not theretofore exercised or canceled, be
exercised at any time within the earlier of when the Options or SARs expire
pursuant to Section 6(e) hereof and

 

5



--------------------------------------------------------------------------------

  three (3) months after such termination of employment or cessation of service,
as applicable; provided, however, that the Committee may in its discretion
extend the period for exercise of such Options or SARs to a date later than
three (3) months after such separation or cessation date, but in any event not
beyond the date on which the Option or SAR would otherwise expire pursuant to
Section 6(e) hereof. Notwithstanding the foregoing, if the employment of a
Grantee shall terminate voluntarily by the Grantee or by the Company for Cause,
all Options and SARs theretofore granted to such Grantee shall, to the extent
not theretofore exercised, terminate on the day following termination.

 

  (h) DEATH, DISABILITY OR RETIREMENT. If a Grantee shall die while employed by
or in service to the Corporation or a Subsidiary Corporation, or if the
Grantee’s employment or service shall terminate or cease by reason of Disability
or Retirement, all Options and SARs theretofore granted to such Grantee, to the
extent exercisable on the date of death or separation, may be exercised by the
Grantee or by the Grantee’s estate or by a person who acquired the right to
exercise such Option or SAR by bequest or inheritance or otherwise by reason of
the death or Disability of the Grantee, at any time within three (3) years after
the date of death or termination by reason of Disability or Retirement, or at
such later time as the Committee may in its discretion determine, but in any
event not beyond the date on which the Option or SAR would otherwise expire
pursuant to Section 6(e) hereof.

 

  (i) NONTRANSFERABILITY OF OPTIONS AND SARS. Options and SARs granted under the
Plan shall not be transferable except (i) by will or the laws of descent and
distribution, or (ii) as specifically provided below in this Section (6)(i). Any
Grantee may transfer Nonstatutory Stock Options and SARs to members of his or
her Immediate Family (as defined below) if (x) the Option Agreement or SAR
Agreement (as applicable) pursuant to which the Nonstatutory Stock Option or SAR
was granted so provides, (y) such agreement was approved by the Board or the
Committee, and (z) the Grantee does not receive any consideration for the
transfer. “Immediate Family” means children, grandchildren, and spouse of the
Grantee (including domestic partners under applicable law) or one or more trusts
for the benefit of such family members or partnerships in which such family
members are the only partners. Any Nonstatutory Stock Option Agreement or SAR
Agreement may be amended to provide for the transferability feature as outlined
above, provided that such amendment is approved by the Board or the Committee.
Any Nonstatutory Stock Option or SAR not granted pursuant to an Option Agreement
or SAR Agreement expressly permitting its transfer shall not be transferable.
During the lifetime of the Grantee, Options or SARs may be exercised only by the
Grantee, the guardian or legal representative of the Grantee, or the transferee
as permitted under this Section 6(i).

 

  (j) SPECIAL PROVISIONS APPLICABLE TO INCENTIVE STOCK OPTIONS. The provisions
of this Section 6(j) shall apply to the grant of Incentive Stock Options,
notwithstanding any other provision of the Plan to the contrary. Only employees
of the Corporation or any Subsidiary Corporation may be granted Incentive Stock
Options under the Plan. In the case of any Incentive Stock Option, to the extent
the aggregate Fair Market Value (determined at the time such Option is granted)
of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
the Plan and all other Incentive Stock Option plans of the Corporation and any
Subsidiary Corporation) exceeds $100,000, such Option shall be treated as a
Nonstatutory Stock Option. In no event shall any employee who, at the time such
employee would otherwise be granted an Option, owns (within the meaning of
Section 424(d) of the Code) stock of the Corporation or any Subsidiary
Corporation possessing more than 10% of the total combined voting power of all
classes of stock of the Corporation or any Subsidiary Corporation, be eligible
to receive an Incentive Stock Option under the Plan. To the extent an Incentive
Stock Option is exercised more than three months following the termination of
the Grantee’s employment (other than a termination resulting from the Grantee’s
death or Disability), such Option shall be treated as a Nonstatutory Stock
Option.

 

  (k) EFFECT OF CERTAIN CHANGES. (1) In the event that any dividend or other
distribution is declared (whether in the form of cash, Common Stock, or other
property), or there occurs any recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
share exchange or other similar corporate transaction or event, the Committee
shall adjust,

 

6



--------------------------------------------------------------------------------

(i) the number and kind of shares of stock which may thereafter be issued in
connection with Options and SARs hereunder, (ii) the number and kind of shares
of stock or other property issued or issuable in respect of outstanding Options
and SARs, (iii) the exercise price, grant price or purchase price relating to
any award, and (iv) the limitations set forth in Section 5; in such equitable
manner as it deems appropriate, in its sole discretion, to prevent the dilution
or enlargement of rights; provided that, with respect to Incentive Stock
Options, such adjustment shall be made in accordance with Section 424 of the
Code. Any fractional shares resulting from such adjustment shall be disregarded.

(2) If an Acceleration Event (as defined below) shall occur while unexercisable
Options or SARs remain outstanding under the Plan, such Options and SARs not
theretofore exercisable by their terms shall become exercisable in full. An
“Acceleration Event” shall occur if:

(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than any person who on the date hereof is a director or
officer of the Corporation, any trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation, or any corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing 20%
or more of the combined voting power of the Corporation’s then outstanding
securities;

(B) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in clause (A) or (C) of this Section 6(k)(2))
whose election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;

(C) there is consummated a merger or consolidation of the Corporation with any
other entity other than a merger or consolidation which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 80% of the combined
voting power of the voting securities of the Corporation or such surviving
entity outstanding immediately after such merger or consolidation; or

(D) the stockholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets.

Following the Acceleration Event, the Committee may provide for the cancellation
of all Options or SARs then outstanding. Upon such cancellation, the Corporation
shall make, in exchange for each such Option or SAR, a payment either in
(i) cash; (ii) shares of the successor entity; or (iii) some combination of cash
or shares thereof, at the discretion of the Committee, and in each case in an
amount per share subject to such Option or SAR equal to the difference between
the per share exercise price of such Option or SAR and the Fair Market Value of
a share of Common Stock on the date of the Acceleration Event.

(3) In the event of a change in the Common Stock of the Corporation as presently
constituted which is limited to a change of all of its authorized shares with
par value into the same number of shares with a different par value or without
par value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of the Plan.

(4) The foregoing adjustments shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive.

 

7



--------------------------------------------------------------------------------

(5) Except as hereinbefore expressly provided in this Section 6(k), the Grantee
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class or the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class or by reason of any
dissolution, liquidation, merger, or consolidation or spin-off of assets or
stock of another corporation; and any issue by the Corporation of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Common Stock subject to the Option or SAR.
The grant of an Option or SAR pursuant to the Plan shall not affect in any way
the right or power of the Corporation to make adjustments, reclassifications,
reorganizations or changes of its capital or business structures or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or part of its
business or assets.

 

  (l) RIGHTS AS A STOCKHOLDER. A Grantee or a transferee of an Option or SAR
shall have no rights as a stockholder with respect to any shares covered by the
Option or SAR until the date of the issuance of a stock certificate for such
shares. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distribution of other rights
for which the record date is prior to the date such stock certificate is issued,
except as provided in Section 6(k) hereof.

 

  (m) PERFORMANCE GOALS. The Committee may determine that the vesting and/or
payment of an Option or SAR shall be made subject to one or more Performance
Goals. Performance Goals established by the Committee may be different with
respect to different Grantees. The Committee shall have the authority to make
equitable adjustments to any Performance Goal in recognition of unusual or
nonrecurring events affecting the Corporation, its financial statements or its
shares, in response to change in applicable laws or regulations, or to account
for items of gain, loss or expense determined to be extraordinary or unusual in
nature or infrequent in occurrence, including any major settlement, judgment or
any other material liability in connection with a litigation or governmental
proceeding or investigation, or any gain, loss or expense related to the
acquisition, disposition or discontinuance of a business or a segment of a
business, or related to a change in accounting principles, or to reflect capital
charges. With respect to Options or SARs granted to Executive Officers, the
vesting and/or payment of which are to be made subject to Performance Goals, the
Committee may comply with the applicable provisions of Section 162(m) of the
Code, including, without limitation, those provisions relating to the
pre-establishment and certification of such Performance Goals. With respect to
Grantees who are not Executive Officers, Performance Goals may also include such
individual objective or subjective performance criteria as the Committee may,
from time to time, establish. Performance Goals applicable to any Option or SAR
may include a threshold level of performance below which no portion of such
Grant shall become vested and/or payable, and levels of performance at which
specified percentages of such Grant shall become vested and/or payable.

 

  (n) OTHER PROVISIONS. The Option Agreements and SAR Agreements authorized
under the Plan may contain such other provisions, including, without limitation,
the imposition of (1) restrictions upon the exercise of an Option or SAR and
(2) provisions that will result in the forfeiture of an Option or SAR and/or the
shares acquired thereunder in the event the Grantee breaches covenants relating
to non-competition, confidentiality and non-solicitation of employees and
customers, as the Committee shall deem advisable.

7. Terms and Conditions of Restricted Stock Awards and Restricted Unit Awards.

Each Restricted Stock Award and Restricted Unit Award granted under the Plan
shall be evidenced by a written Restricted Award Agreement between the
Corporation and the Grantee, which agreement shall comply with, and be subject
to, the following terms and conditions (and with such other terms and conditions
not inconsistent with the terms of this Plan as the Committee, in its
discretion, shall establish):

 

  (a) NUMBER OF SHARES AND UNITS. The Committee shall determine the number of
Restricted Shares to be awarded to a Grantee pursuant to the Restricted Stock
Award and the number of Restricted Units to be awarded to a Grantee pursuant to
a Restricted Unit Award.

 

8



--------------------------------------------------------------------------------

  (b) NONTRANSFERABILITY. Except as set forth in subsections (f) and (h) of this
Section 7, a Grantee may not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of any Restricted Shares or Restricted Units awarded to said
Grantee under this Plan, or any interest therein, except by will or the laws of
descent and distribution, until the Restricted Period (as defined below) shall
have elapsed, which Restricted Period shall be subject to Section 9 hereof. The
Committee may also in its discretion impose such other restrictions and
conditions on Restricted Shares and Restricted Units awarded as it deems
appropriate including, without limitation, the imposition of provisions that
will result in the forfeiture of Restricted Shares and Restricted Units in the
event the Grantee breaches covenants relating to non-competition,
confidentiality and non-solicitation of employees and customers. In determining
the Restricted Period of an award, the Committee may provide that the
restrictions shall lapse with respect to specified percentages of the awarded
shares or units on successive anniversaries of the date of such award or upon
the satisfaction of such other conditions as the Committee may impose,
including, without limitation, the attainment of one or more Performance Goals.
Subject to the occurrence of an Acceleration Event, as defined in
Section 6(k)(2) (in which case the Restricted Period with respect to Restricted
Stock Awards shall immediately end and the Restricted Period with respect to
Restricted Units shall immediately end if permissible under Section 409A) and
subject to Section 9, the Restricted Period shall not end with respect to a
Restricted Stock Award or a Restricted Unit Award prior to one year following
the date of grant, except for the Restricted Period of a Restricted Stock Award
of 200 shares or less (as such shares may be appropriately adjusted by the
Committee in the event of any change as set forth in Section 6(k)), which may
end earlier than one year, but no earlier than 30 days following the date of
grant. In no event shall the Restricted Period end with respect to a Restricted
Stock Award or Restricted Unit Award prior to the satisfaction by the Grantee of
any liability arising under Section 8 hereof. Any attempt to dispose of any
Restricted Shares in contravention of any such restrictions shall be null and
void and without effect. The period during which such restrictions on transfer,
and such other restrictions as the Committee may impose, are in effect is
referred to as the “Restricted Period”.

 

  (c) CERTIFICATES REPRESENTING RESTRICTED SHARES. The Corporation shall not be
required to issue stock certificates representing Restricted Shares awarded to a
Grantee until the Restricted Period related to such shares has lapsed. If any
stock certificates representing Restricted Shares awarded pursuant to a
Restricted Stock Award are issued prior to the lapse of the Restricted Period,
such stock certificate shall bear an appropriate legend referring to such
restrictions. Such certificates may be retained by the Corporation during the
Restricted Period.

 

  (d) TERMINATION. If the Grantee’s continuous employment or service with the
Corporation or any of its divisions or Subsidiary Corporations shall terminate
for any reason prior to the expiration of the Restricted Period applicable to
any Restricted Shares or Restricted Units granted to such Grantee, or prior to
the satisfaction of any other conditions established by the Committee applicable
to such Grant, any such Restricted Shares or Restricted Units then remaining
subject to restrictions (after taking into account the provisions of subsections
(f) and (h) of this Section 7) shall thereupon be forfeited by the Grantee and
any such Restricted Shares shall be transferred to, and reacquired by, the
Corporation or its Subsidiary Corporation at no cost to the Corporation or the
Subsidiary Corporation. In such event, the Grantee, or in the event of his/her
death, his/her personal representative, shall, with respect to any such shares,
forthwith deliver to the Secretary of the Corporation any stock certificates in
the possession of the Grantee or the Grantee’s representative representing the
Restricted Shares remaining subject to such restrictions, accompanied by such
instruments of transfer, if any, as may reasonably be required by the Secretary
of the Corporation.

 

  (e) RIGHTS AS A STOCKHOLDER. Upon receipt by a Grantee of a Restricted Stock
Award, the Grantee shall possess all incidents of ownership of the Restricted
Shares (subject to subsection (b) of this Section 7), including, without
limitation, the right to receive or reinvest dividends (to the extent declared
by the Corporation) with respect to such shares and to vote such shares.

 

9



--------------------------------------------------------------------------------

  (f) EFFECT OF CERTAIN CHANGES. The number of Restricted Shares or Restricted
Units subject to a Grant shall be appropriately adjusted by the Committee in the
event of any circumstance described in Section 6(k)(1). Upon the occurrence of
an Acceleration Event, as defined in Section 6(k)(2), all restrictions then
outstanding with respect to a Restricted Stock Award shall automatically expire
and be of no further force and effect. Upon the occurrence of an Acceleration
Event, as defined in Section 6(k)(2), all restrictions then outstanding with
respect to a Restricted Unit Award shall automatically expire and be of no
further force and effect, and full payment in respect of such Restricted Unit
Award shall be made as soon as practicable thereafter, but only if permissible
under Section 409A; if such settlement is not permissible under Section 409A,
then settlement shall occur in accordance with the other terms of the Restricted
Unit Award.

 

  (g) PERFORMANCE GOALS. The Committee may determine that the vesting and/or
payment of a Restricted Stock Award or a Restricted Unit Award shall be made
subject to one or more Performance Goals. Performance Goals established by the
Committee may be different with respect to different Grantees. The Committee
shall have the authority to make equitable adjustments to any Performance Goal
in recognition of unusual or nonrecurring events affecting the Corporation, its
financial statements or its shares, in response to change in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
acquisition, disposition or discontinuance of a business or a segment of a
business, or related to a change in accounting principles, or to reflect capital
charges. With respect to Restricted Stock Awards or Restricted Unit Awards
granted to Executive Officers, the vesting and/or payment of which are to be
made subject to Performance Goals, the Committee may comply with the applicable
provisions of Section 162(m) of the Code, including, without limitation, those
provisions relating to the pre-establishment and certification of such
Performance Goals. With respect to Grantees who are not Executive Officers,
Performance Goals may also include such individual objective or subjective
performance criteria as the Committee may, from time to time, establish.
Performance Goals applicable to any Restricted Stock Award or Restricted Unit
Award may include a threshold level of performance below which no portion of
such Grant shall become vested and/or payable, and levels of performance at
which specified percentages of such Grant shall become vested and/or payable.

 

  (h) OTHER PROVISIONS. Subject to Section 9, the Committee shall have the
authority (and the Restricted Award Agreement may so provide) to cancel all or
any portion of any outstanding restrictions and conditions prior to the
expiration of the Restricted Period with respect to all or part of a Restricted
Stock Award or Restricted Unit Award on such terms and conditions as the
Committee may deem appropriate, provided that any such cancellation with respect
to Restricted Unit Awards shall only be made in compliance with the provisions
of Section 409A. The Restricted Award Agreements authorized under this Plan
shall contain such other provisions not inconsistent with the terms hereof as
the Committee shall deem advisable. Restricted Unit Awards shall be granted with
terms and conditions which comply with or are exempt from the provisions of
Section 409A and shall be administered and interpreted in a manner which causes
such Restricted Unit Awards to continue to comply with or be exempt from the
applicable provisions of Section 409A.

8. Withholding Taxes.

When a Grantee or other person becomes entitled to receive shares of Common
Stock or cash pursuant to the exercise of an Option or SAR or upon the lapse of
restrictions relating to a Restricted Stock Award, or to receive a cash payment
or shares with respect to a Restricted Unit Award upon the lapse of restrictions
relating thereto, the Corporation shall have the right to require the Grantee or
such other person to remit to the Corporation an amount sufficient to satisfy
any federal, state and local withholding tax requirements related thereto.
Unless otherwise prohibited by the Committee or by applicable law, satisfaction
of the withholding tax obligation may be accomplished by any of the following
methods or by a combination of such methods: (a) tendering a cash payment,
(b) authorizing the Corporation to withhold from the shares of Common Stock or
cash otherwise payable (1) one or more of such shares having an aggregate Fair
Market Value, determined as of

 

10



--------------------------------------------------------------------------------

the date the withholding tax obligation arises, less than or equal to the amount
of the minimum withholding tax obligation or (2) cash in an amount less than or
equal to the amount of the total withholding tax obligation and (c) delivering
to the Corporation shares of Common Stock having an aggregate Fair Market Value,
determined as of the date the withholding tax obligation arises, less than or
equal to the amount of the total withholding tax obligation.

9. Special Vesting Provisions.

(a) Subject to paragraph (c) below, to the extent that an Option or SAR is to
become exercisable, or an award of Restricted Shares or Restricted Units is to
vest, based upon the continued employment of the Grantee, such award shall
become exercisable or vest (as the case may be) pursuant to a schedule that
provides for exercisability or vesting at a rate no more rapid than in three
equal increments on each of the first three anniversaries of the date of grant
(subject to earlier exercisability or vesting upon an Acceleration Event or as
may provided in an award agreement with respect to the grantee’s death,
Disability, Retirement or termination without Cause).

(b) Subject to paragraph (c) below, to the extent an award of Restricted Shares
is to vest, subject to one or more Performance Goals, such award shall vest no
earlier than one (1) year from the date of grant (subject to earlier vesting
upon an Acceleration Event or as may be provided in an award agreement with
respect to the grantee’s death, Disability, Retirement or termination without
Cause).

(c) Notwithstanding the provisions of subparagraphs (a) and (b) of Section 9,
the Board and the Committee shall have the right to make awards on the following
terms and accelerate the exercisability or vesting of awards as set forth below,
provided that the aggregate of all such awards granted and so accelerated in any
fiscal year shall not exceed 5.0% of the total shares then authorized under the
Plan:

 

  (i) Grant time-vesting Options and SARs, time-vesting Restricted Shares and
time-vesting Restricted Units pursuant to a schedule that provides for
exercisability or vesting at a rate more rapid than in three equal increments on
each of the first three anniversaries of the date of grant and
performance-vesting Restricted Shares vesting sooner than one year from the date
of grant (in all cases excluding earlier exercisability or vesting upon an
Acceleration Event or as may be provided in an award agreement with respect to
the Grantee’s death, Disability, Retirement or termination without Cause); and

 

  (ii) Accelerate the exercisability or vesting of an award other than upon an
Acceleration Event or as may be provided in an award agreement with respect to
the Grantee’s death, Disability, Retirement or termination without Cause.

10. Term of Plan.

Unless terminated earlier by the Board, the term of this Plan shall be 15 years
from the date the Plan was adopted. No Option or SAR, Restricted Stock Award or
Restricted Unit Award shall be granted pursuant to this Plan later than May 1,
2018, but Options, SARs, Restricted Shares and Restricted Units theretofore
granted may extend beyond that date in accordance with their terms.

11. Amendment and Termination of the Plan.

The Board may, at any time and from time to time, suspend, terminate, modify or
amend the Plan. Except as provided in Section 6 hereof, no suspension,
termination, modification or amendment of the Plan may adversely affect any
Grant previously made, unless the written consent of the Grantee is obtained.
Furthermore, except as provided in Section 6 hereof, no modification or
amendment of the Plan shall be made that, without the approval of stockholders,
would:

(a) increase the total number of shares reserved for the purpose of the Plan;

(b) reduce the exercise price for Options or SARs by repricing or replacing such
Grants; or

 

11



--------------------------------------------------------------------------------

(c) otherwise require approval under applicable law or the rules of the New York
Stock Exchange (or such other national stock exchange upon which the Common
Stock is listed).

The Committee shall not have the authority to cancel any outstanding Option or
SAR and issue a new Option or SAR (as applicable)in its place with a lower
exercise price; provided, however, that this sentence shall not prohibit an
exchange offer whereby the Corporation provides certain Grantees with an
election to cancel an outstanding Option or SAR and receive a grant of a new
Option or SAR (as applicable) at a future date if such exchange offer only
occurs with stockholder approval. Notwithstanding the foregoing, the Committee
shall have the authority to amend the Plan and any award made hereunder to the
extent necessary to cause the Plan or such award to comply with the provisions
of Section 409A and such amendment shall not require the consent of the Grantee.

12. Effective Date.

The Plan was initially adopted on March 11, 2003 by the Board of Directors. The
Plan has been amended from time to time thereafter, through March 10, 2010.

13. Miscellaneous.

 

  (a) EFFECT OF HEADINGS. The section and subsection headings contained herein
are for convenience only and shall not affect the construction hereof.

 

  (b) COMPLIANCE WITH LEGAL REQUIREMENTS. The Plan and the other obligations of
the Corporation under the Plan and any agreement shall be subject to all
applicable federal and state laws, rules and regulations, and to such approvals
by any regulatory or governmental agency as may be required. The Corporation, in
its discretion, may postpone the issuance or delivery of Common Stock under any
Grant as the Corporation may consider appropriate, and may require any Grantee
to make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of Common Stock in
compliance with applicable laws, rules and regulations.

 

  (c) NO RIGHT TO CONTINUED EMPLOYMENT. Nothing in the Plan or in any agreement
entered into pursuant hereto shall confer upon any Grantee the right to continue
in the employ or service of the Corporation or any of its divisions or
Subsidiary Corporations, to be entitled to any remuneration or benefits not set
forth in the Plan or such agreement or to interfere with or limit in any way the
right of the Corporation or such division or Subsidiary Corporation to terminate
such Grantee’s employment.

 

  (d) GRANTEE RIGHTS. No Grantee shall have any claim to be made any Grant under
the Plan, and there is no obligation for uniformity of treatment for Grantees.
Except as provided specifically herein, a Grantee or a transferee of a Grant
shall have no rights as a stockholder with respect to any shares covered by any
Grant until the date of the issuance of a stock certificate for such shares.

 

  (e) BENEFICIARY. A Grantee may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the executor or administrator of the Grantee’s
estate shall be deemed to be the Grantee’s beneficiary.

14. Governing Law.

The Plan shall be construed and administered in accordance with the laws of the
State of Delaware without regard to its principles of conflicts of law.

 

12